Ms. Chief Justice Bean,
after stating the facts, delivered the opinion of the court.
The plaintiff bases its right to relief on the ground that the county court had no power or authority to enter into a contract with Mr. Bingham to collect, or to assist in the collection of, delinquent taxes. The argument is that by law the sheriff is made the tax collector of the county, and the county court cannot interfere with his duties. But, conceding this position, the contract in question does not attempt to interfere with the duties of the sheriff or any other officer. The county court by statute is made the general financial or business agent of the county, charged with “the care and management” of its business and funds (Hill’s Ann. Laws, § 896, subd. 9), and to that end it may, unless prohibited by law, adopt such means as in its judgment may be proper or expedient to assist a county officer in the discharge of his duties : Taylor v. Umatilla County, 6 Or. 394 ; Burnett v. Markley, 23 Or. 436 (31 Pac. 1050); Martin v. Whitman County, 1 Wash. St. 533 (20 Pac. 599). And we can see no reason why it may not, if in its judgment necessary, employ some one to collect, or assist in collecting, taxes from delinquent taxpayers from whom payment could not be otherwise enforced. It was so held by the Supreme Court of Iowa, under a statute conferring upon the boards of county supervisors substantially the same powers as conferred upon the county courts of this state : Wilhelm v. Cedar County, 50 Iowa, 254. In that case it is said: “Now, because the statute does not expressly *482authorize the board of supervisors to employ a special agent or attorney to assist in the collection of taxes not collectible by the county treasurer in the discharge of his duty, it does not follow that they may not have the implied power to do so. They have the power ‘to represent their respective counties, and to have the care and the management of the property and business of the county in all cases where no other provision is made.’ * * * It is the business of the county to collect taxes, and to use all reasonable means to do it. We think, therefore, the board of supervisors had the power to employ the plaintiff to render the service in question.”' The decision in Burness v. Multnomah County, 37 Or. 460 (60 Pac. 1005), is in no way in conflict with this conclusion. In that case the contract between the county and Noble was held void because it undertook to interfere with the duties of the county clerk by stipulating how and from what data he should make delinquent tax rolls. But, as already said, in this case there was no attempt to interfere with the duties of the sheriff, but, rather, to give him assistance, in order that something might be realized on delinquent taxes which could not be collected by legal process. It follows that the decree of the court below must be reversed, and the complaint dismissed. Reversed .